Citation Nr: 0601071	
Decision Date: 01/13/06    Archive Date: 01/19/06	

DOCKET NO.  04-17 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1964 to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and March 2002 rating 
decisions of the VARO in Atlanta, Georgia, that denied 
entitlement to service connection for PTSD.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.  


REMAND

A review of the evidence of record discloses that while the 
veteran has received information with regard to the Veterans 
Claims Assistance Act of 2000 (VCAA), this has been with 
regard to other matters.  He has not been accorded adequate 
notification and assistance with regard to his claim for 
service connection for PTSD as is required by the VCAA.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2005).

Further review of the evidence of record discloses the 
veteran has been accorded diagnoses including PTSD.  However, 
it does not appear the diagnosis of PTSD has been attributed 
to any documented stressful incidents that occurred while the 
veteran was serving in Vietnam reportedly in 1966 and 1967 or 
during an unspecified time in Germany.  The veteran has 
reported that while serving in Vietnam, he was assigned to 
Company A of the 65th Combat Engineers.  However, no attempt 
has been made to secure any records pertaining to the 
activities of that unit during the time the veteran was 
assigned to it in Vietnam.  The veteran referred to 
recollections of one incident in early 1967 in which he was a 
combat engineer helping to repair an airstrip.  He recalled 
that one day there was a big firefight involving some 
airborne troopers who were jumping or fired on by hostile 
forces.  He stated that they "had no chance at all and we 
realized what was going on after that and we all, a lot of 
people cried and lot of people was distressed over the amount 
of bodies that was lost from them airborne people."  
Unfortunately, it appears no attempt has been made to procure 
any information with regard to that incident. He has also 
described being a tunnel rat in Vietnam with three face-to-
face kills and multiple murders, which occurred at his duty 
station in Germany.

The Board notes that under the VCAA, VA is obligated to 
provide an examination when the record contains competent 
evidence that a claimant has a current disability, the record 
indicates that a disability or signs or symptoms of a 
disability might be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A.  Also, the 
statutory duty to assist a claimant includes providing VA 
examinations when warranted, with the conduct of a thorough 
and contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the determination made will be a 
fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
record reveals the veteran has not been accorded a 
psychiatric examination for compensation purposes by VA.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b) are fully 
complied with and satisfied.

2.  VA should contact the veteran and 
request him to describe any information 
that he can recall regarding his claimed 
stressful experiences in service.  He 
should be asked to be as specific as 
possible with regards to any details 
regarding any claimed or stressful 
events.  He should provide dates, places, 
units of assignment, and times of any 
events, descriptions of events, and the 
names and any other identifying 
information concerning any other 
individuals involved in the events.  If 
possible, he should indicate the location 
and approximate time (within a two-month 
specific date range) of any stressful 
event or events in question, and the unit 
of assignment at the time that the 
stressful event occurred.  He is to be 
informed that this information is vital 
in obtaining supportive evidence of the 
stressful event or events and his not 
providing as complete a response as 
possible may result in a denial of his 
claim.

3.  The U.S. Armed Services Center for 
Research of Unit Records (CURR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia, 22150-3197, should be contacted 
and asked to provide any unit diaries or 
command chronologies or any other 
information pertaining to the activities 
of Company A of the 65th Combat Engineers 
in Vietnam in early 1967.  Any 
information obtained should be associated 
with the claims folder.  If such results 
are negative, documentation to that 
effect should be placed in the claims 
file.

4.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, VA should schedule the veteran 
for a comprehensive psychiatric 
examination.  The claims folder, and a 
copy of this REMAND, must be made 
available to the examiner for review in 
connection with the examination.  The 
examination should conclude any 
diagnostic tests or studies, such as 
psychological testing, that are deemed 
necessary for an adequate assessment.  If 
the evaluation results in a diagnosis of 
PTSD, the examiner should specify 
(1) whether each alleged stressor found 
by the RO to be established by the 
evidence of record is sufficient to 
produce PTSD; (2) whether the criteria to 
support a diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between current symptomatology and 
one or more of the inservice stressors 
found to be established by the record by 
the RO and found to be sufficient to 
produce PTSD.  Any opinion expressed by 
the examiner should be accompanied by a 
complete rationale.  The claims file, to 
include a copy of this REMAND, and any 
information provided by the CURR, must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should annotate the examination 
report to indicate whether a review of 
the claims file was accomplished.

5.  Following the aforementioned 
development, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  This must contain evidence of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran is to be advised of 
the importance of providing more specific information 
regarding his activities in Vietnam, in Germany and is to be 
told that any examination requested in this REMAND is deemed 
necessary to evaluate his claim, and that his failure without 
good cause, to report for this current examination or provide 
more detailed information, could result in a denial of his 
claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

